DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/30/2021, with respect to the rejection(s) of claim(s) 1-5, 7-10, 19-20 under Kim, have been fully considered but they are not persuasive.
The applicant argues that Kim discloses that the locations determined after the comparisons of environmental sounds is merely an indication that one device in a comparable location. The examiner argues that Kim discloses in Para that [0045] that a geographic location or comparable location is determined. Therefore a geographic location is determined based on the matching of environmental information like sounds in the location estimation center.

Allowable Subject Matter
Claim 11-14, 16-18 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrieri (US 2018/0144762 A1) in view of Mateos Sole (US 2015/0215410 A1) and further in view of Kim et al (US 2012/0083286 A1).
Regarding claim 1, Guerrieri discloses an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed, cause the apparatus to at least (Guerrieri; Para [0039]): receive first audio data from a sensor (Guerrieri; Fig 3A; 305); identify, within the first audio data, a first audio event, wherein the first audio event satisfies at least one predefined criteria (Guerrieri; Fig 3A; 315); identify a first geographic location corresponding to the first audio event (Guerrieri; Fig 3A; Para [0020]; associated context data include location of noise event); but do not expressly disclose encode the first audio event in a database to correspond to the first geographic location; to receive second audio data from a second sensor; identify, within the second audio data, a second audio event; and determine a geographic location of the second sensor to be the first geographic location in response to the second audio event corresponding to the first audio event. However, Mateos Sole discloses an 

Regarding claim 2, Guerrieri in view of Mateos Sole and further in view of Kim et al disclose the apparatus of claim 1, wherein the at least one criteria comprises a change in amplitude in the first audio data of a predefined proportion relative to ambient audio amplitude from the first sensor (Guerrieri; Para [0034]).

Regarding claim 3, Guerrieri in view of Mateos Sole and further in view of Kim et al disclose the apparatus of claim 1, wherein the apparatus is further caused to extract a feature of the first audio event wherein the feature extracted comprises a degree of amplitude change in the first audio data (Guerrieri; Para [0034]; delta level interpreted as degree of amplitude change).

Regarding claim 8, Guerrieri in view of Mateos Sole and further in view of Kim et al disclose the apparatus of claim 1, wherein the apparatus is further caused to identify an environmental condition proximate the sensor, wherein the at least one predefined criteria is dependent upon the identified environmental condition (Guerrieri; Para [0040].

18. Regarding claim 9, Guerrieri in view of Mateos Sole and further in view of kim et al disclose the apparatus of claim 8, wherein the identified environmental condition comprises a weather condition (Guerrieri; Para [0040]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrieri (US 2018/0144762 A1) in view of Mateos Sole (US 2015/0215410 A1) and further in view of Kim et al (US 2012/0083286 A1) and further in view of Paturle et al (US 2019/0003852 A1).
Regarding claim 4, Guerrieri in view of Mateos Sole and further in view of Kim et al disclose the apparatus of claim 3, but do not expressly disclose wherein the apparatus is further caused to categorize the first audio event as an estimated road feature based, at least in part, on the extracted feature of the first audio event. However, .

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrieri (US 2018/0144762 A1) in view of Mateos Sole (US 2015/0215410 A1) and further in view of Kim et al (US 2012/0083286 A1) and further in view of Jarske et al (US 2014/0079225 A1).
Regarding claim 5, Guerrieri in view of Mateos Sole and further in view of Kim et al disclose the apparatus of claim 1, but do not expressly disclose wherein causing the apparatus to encode the audio event in the database to correspond to the location comprises generating a geo-referenced audio event and store the geo-referenced audio event to a map data layer to associate the audio event with the geo-referenced location. However, Jarske et al disclose an apparatus wherein causing the apparatus to encode the audio event in the database to correspond to the location comprises generating a geo-referenced audio event and store the geo-referenced audio event to a map data layer to associate the audio event with the geo-referenced location (Jarske et al; Fig 6A; Para [0070]). It would have been obvious to one of the ordinary skills in the art before .

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrieri (US 2018/0144762 A1) in view of Mateos Sole (US 2015/0215410 A1) and further in view of Kim et al (US 2012/0083286 A1) and further in view of Koh et al (US 2006/0159281 A1).
Regarding claim 7, Guerrieri in view of Mateos Sole and further in view of Kim et al disclose the apparatus of claim 1, but do not expressly disclose wherein the apparatus is further caused to suppress at least a portion of the first audio data from the first sensor in response to the at least a portion of the first audio data from the first sensor failing to satisfy the predetermined criteria for an audio event. However, Koh et al disclose an apparatus wherein the apparatus is further caused to suppress at least a portion of the first audio data from the first sensor in response to the at least a portion of the first audio data from the first sensor failing to satisfy the predetermined criteria for an audio event (Koh et al; Fig 1 A; Para [0005]-[0007]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the noise suppression taught by Koh et al as desired sound enhancer for the apparatus taught by Guerrieri because both disclosures teach audio data recording and transmission. The motivation to do so would have been to improve the quality of the audio data.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guerrieri (US 2018/0144762 A1) in view of Mateos Sole (US 2015/0215410 A1) and further in view of Kim et al (US 2012/0083286 A1) and further in view of Sekine et al (US 5,586,028).
Regarding claim 10, Guerrieri in view of Mateos Sole and further in view of Kim et al disclose the apparatus of claim 1, but do not expressly disclose wherein the sensor is a road noise sensor associated with a wheel, wherein the apparatus is further caused to: receive third audio data from an ambient noise sensor; identify a third audio event in road noise audio data from the road noise sensor that satisfies the at least one predefined criteria; and suppress the third audio event in the road noise audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the third audio data from the ambient noise sensor. However, Sekine et al disclose an apparatus wherein the sensor is a road noise sensor associated with a wheel (Sekine et al; Fig 6; road noise mic 1), wherein the apparatus is further caused to: receive third audio data from an ambient noise sensor (Sekine et al; Fig 12; mic 23); identify a third audio event in road noise audio data from the road noise sensor that satisfies the at least one predefined criteria (Sekine et al; col 14; lines 1-20); and suppress the third audio event in the road noise audio data from the road noise sensor that satisfies the at least one predefined criteria in response to identifying a corresponding audio event in the third audio data from the ambient noise sensor (Sekine et al; col 14; lines 1 -20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the .


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0083286 A1) in view of Mateos Sole (US 2015/0215410 A1).
Regarding claim 19, Kim et al disclose a method comprising: receiving first audio data from a first sensor (Kim et al; Para [0052]); identifying, within the first audio data, a first audio event, wherein the first audio event satisfies at least one predefined criteria (Kim et al; Para [0052]; identify environmental sound information); identifying a location corresponding to the first audio event (Kim et al; Para [0086]-[0087]); receiving second audio data from a second sensor (Kim et al; Para [0052]); identifying, within the second audio data, a second audio event (Kim et al; Para [0052]; identify environmental sound information); correlating the second audio event with the first audio event (Kim et al; Para [0090]-[0091]); establishing a position of the second audio event at the location in response to the second audio event correlating with the first audio event (Kim et al; Para [0092]); and providing the location in response to the second audio data (Kim et al; Para [0064]-[0065]) but do not expressly disclose encoding the first audio event ina database to correspond to the location. However, Mateos Sole discloses a method comprising encoding the first audio event in a database to correspond to the location (Mateos Sole; Fig 1 A; stream encoder 108). It would have been obvious to one of the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0083286 A1) in view of Mateos Sole (US 2015/0215410 A1) and further in view of Guerrieri (US 2018/0144762 A1)
Regarding claim 20, Kim et al in view of Mateos Sole disclose the method of claim 19, but do not expressly disclose wherein the at least one criteria comprises a change in amplitude in the first audio data of a predefined proportion relative to ambient audio amplitude from the first sensor. However, Guerrieri discloses a computer program product wherein the at least one criteria comprises a change in amplitude in the audio data of a predefined proportion relative to ambient audio amplitude from the first sensor (Guerrieri; Para [(0034]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the correction offset taught by Guerrieri et al as criteria detection for the apparatus taught by Haberl because both disclosures teach location data determination. The motivation to do so would have been to improve the quality of the sound data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7503.




/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651